Citation Nr: 1225897	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-50 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appealed a June 2009 rating decision which denied service connection for bilateral hearing loss and tinnitus.  According to the Veteran's Virtual VA file, the RO granted service connection for tinnitus in a May 2012 rating decision.  The appeal for service connection for tinnitus has thus been resolved.  Service connection for bilateral hearing loss is the only issue considered in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that further development regarding the Veteran's claim is necessary before a final decision is made.

The Veteran first applied for service connection for bilateral hearing loss and tinnitus in December 2008.  He was afforded a VA audiology exam in April 2009.  At his exam, the Veteran related an episode in which he was exposed to an explosion in Quang Tri, Vietnam.  The Veteran also reported occupational noise exposure from his work in warehouses and recreational noise exposure from a history of motorcycle riding and hunting.  

The examiner concluded that any hearing loss from which the Veteran suffers is not consistent with acoustic trauma, and the degree of hearing loss was not worse than predicted by normal aging.  The examiner also noted that she did not find any service documentation to support the Veteran's claim regarding an explosion in Vietnam.

In June 2009, the RO denied service connection for bilateral hearing loss and tinnitus, finding no nexus linking any bilateral hearing loss or tinnitus of the Veteran to his military service. The Veteran appealed the decision in December 2009.

During the pendency of his claim for bilateral hearing loss, the Veteran also filed a claim for post traumatic stress disorder (PTSD).  The Veteran alleged that the same explosion in Vietnam which contributed to his hearing loss and tinnitus also contributed to his PTSD.  In reviewing the Veteran's claim, VA looked into whether there was documentation of the event.  In March 2012, VA issued a memo reporting that in June 1971, there was an enemy sapper attack at the Quang Tri ammunition supply point, where the Veteran was stationed.  Sappers, the memo noted, are soldiers trained to use high explosives.

Subsequently, in March 2012, an addendum was made to the Veteran's June 2009 audiological examination, finding that given the documentation of the explosion event in Vietnam, it was at least as likely as not that the Veteran's tinnitus was caused by or a result of military acoustic trauma.  The addendum did not consider whether the Veteran's bilateral hearing loss was also at least as likely as not caused by or the result of military acoustic trauma.  There has been no new exam or nexus opinion regarding the Veteran's bilateral hearing loss since the explosion was documented in the Veteran's file.

In May 2012 the RO reconsidered the Veteran's claims for tinnitus and bilateral hearing loss separately.  Based on the new nexus opinion the RO granted the Veteran's claim for service connection for tinnitus in a rating decision. In a supplemental statement of the case, the RO denied the Veteran's claim for bilateral hearing loss, based on the April 2009 audiological examination.

Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of discussion of the Veteran's possible exposure to acoustic trauma in service due to the explosion at an ammunition supply point explosion, this claim must be remanded.  The examiner should be given specific instructions to address this fact and provide a rationale in conjunction with any opinion given.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment, if any, of all medical care providers, VA and non-VA, if any, who have treated him for his bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the development action described above has been performed, the Veteran should be afforded a VA examination by a qualified examiner to determine whether the Veteran has a bilateral hearing loss disability and whether it was caused by his military service.  The Veteran's entire claims file should be made available to the examiner, who is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary should be performed, and all clinical findings should be reported in detail.  A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination, the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

In the analysis, the examiner is asked to specifically address whether the Veteran appears to have suffered any acoustic trauma due to the explosion event occurring in 1971.  This should be considered in, but not necessarily determinative of, the examiner's ultimate opinion as to whether it is as least as likely as not that any bilateral hearing loss disability is related to the Veteran's service.

3. Then, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

